         Case 1:16-cr-10343-ADB Document 969 Filed 08/19/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                   )
UNITED STATES OF AMERICA                           )
                                                   )
                v.                                 )
                                                   ) CRIMINAL NO. 1:16-cr-10343-ADB-4
RICHARD M. SIMON,                                  )
                                                   )
                        Defendant.                 )
                                                   )


    RESPONSE TO DEFENDANT SIMON’S MOTION FOR ORDER TO REQUIRE
    ANY FURTHER FILINGS BY PRIOR COUNSEL TO BE MADE UNDER SEAL

       Undersigned counsel respectfully submits this Response for the limited purpose of

responding to defendant Simon’s Motion for Order to Require any Further Filings by Prior

Counsel to be Made Under Seal. See ECF No. 968.

       In responding to Weil, Gotshal & Manges LLP’s (“Weil’s”) Motion to Intervene [ECF

No. 965], defendant Simon also has moved for an Order requiring that if Weil provides

information and documents relevant to defendant Simon’s conflict of interest claims in the

future, it do so ex parte and under seal. See ECF No. 968.

       In so moving, defendant Simon recognizes, as he must, that Weil, not the Government, is

uniquely positioned to provide the Court with information and documents essential to the

Court’s review and resolution of defendant Simon’s allegations and request for a new trial. This

includes claims that:

        1.     There was a conflict of interest in Weil advising defendant Simon in connection

        with his criminal case and Insys in connection with corporate and restructuring issues;

        2.     Defendant Simon was not adequately informed of Weil’s engagement by Insys for

        corporate and restructuring issues; and
         Case 1:16-cr-10343-ADB Document 969 Filed 08/19/19 Page 2 of 3



        3.     If there was a conflict of interest, defendant Simon did not provide effective

        consent for Weil’s representation of Insys.

       Although Weil has not disclosed any privileged information or documents in its motion

to intervene, defendant Simon seeks a blanket sealing order regarding any information or

documents that Weil provides in the future. Weil opposes defendant Simon’s blanket request but

will abide by our obligation to maintain client confidences except insofar as we are permitted to

disclose information and documents necessary to respond to defendant Simon’s allegations of

misconduct, as permitted by applicable bar rules. See, e.g., Mass. R. Prof. C. 1.6(b)(5).



                                                      Respectfully Submitted,


                                                       /s/ Patrick J. O’Toole. Jr.
                                                      Patrick J. O’Toole, Jr., (BBO# 559267)
                                                      patrick.otoole@weil.com
                                                      WEIL GOTSHAL & MANGES LLP
                                                      100 Federal Street, 34th Floor
                                                      Boston, Massachusetts 02110-1802
                                                      (617) 772-8365



Dated: August 19, 2019




                                                2
         Case 1:16-cr-10343-ADB Document 969 Filed 08/19/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on August 19, 2019.


                                                       /s/ Patrick J. O’Toole. Jr.




                                                 3
